COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §

  TEXAS TECH UNIVERSITY HEALTH                   §            No. 08-22-00112-CV
  SCIENCES CENTER,
                                                 §               Appeal from the
                       Appellant,
                                                 §          County Court at Law No. 7
  v.
                                                 §          of El Paso County, Texas
  JUAN R. OAXACA,
                                                 §            (TC# 2018DCV0531)
                       Appellee.
                                                 §

                                          ORDER

       The Court GRANTS Maria Chavez’s request for an extension of time within which to file

the Reporter’s Record until August 15, 2022. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Maria Chavez, Official Court Reporter for County Court at

Law No. 7 for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before August 15, 2022.

       IT IS SO ORDERED this 19th day of July, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.